DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 1/15/2020 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aston et al (US 2013/0327895; hereinafter “Aston”) in view of Lee et al (US 2011/0048267).

Regarding claim 1: Aston teaches a coupling unit (element 20 in Fig. 1-2; coupling mechanism) for detachable coupling of two parts of a spacecraft (dual manifested spacecraft in Fig. 1-2), wherein the coupling unit comprises: a first element configured for fixed connection to a first part of the spacecraft (element 38 connected to element 18 in Fig. 1-2); a second element configured for fixed connection to a second part of the spacecraft (element 46 connected to element 16 in Fig. 1-2); wherein the first element and the second element are engageable to each other in a connected condition (elements connected in Figure 1-2; ¶31); wherein the first element, in the connected condition, is engaged inside of the second element and is fixedly connected to the second element (see Fig. 1-2 while connected).
Aston teaches the coupling unit of claim 1 but does not explicitly teach:
wherein the first element, in the connected condition, is engaged inside of the second element and is fixedly connected to the second element via at least one breakable fixation element; wherein the second element comprises a gas generator that is configured to generate gas under pressure inside of the second element to break the at least one breakable fixation element and push the first element outside of the second element.
Lee teaches:
wherein the first element (element 2 in element 3 in Fig. 1), in the connected condition, is engaged inside of the second element (element 100 and element 130 in Fig. 1) and is fixedly connected to the second element (see Fig. 1 while connected) via at least one breakable fixation element (¶37; element 113 in Fig. 1); wherein the second element comprises a gas generator (element 135, also labeled as 134 in Fig. 1, 3; ¶34) that is configured to generate gas under pressure inside of the second element to break the at least one breakable fixation element and push the first element outside of the second element (¶37; pressure from gas cuts off the bolts of element 113 and separates element 100 from element 1 (and elements 2, 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee in using a breakable fixation element with the coupling unit and invention of Aston in order to safely separate the two part of the spacecraft without vibration or damage.

Regarding claim 2, Lee teaches wherein the second element comprises a piston configured to transfer pressure from the gas under pressure inside of the second element to the first element (element 141 in Fig. 1; ¶36, 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee with the invention of Aston in order to provide reliability in facilitating the transfer of pressure to the appropriate place. 

Lee further teaches:
Regarding claim 3: wherein the piston (element 141 in Fig. 1) divides the second element in a gas-tight chamber (chamber of element 142 in Fig. 1) comprising the gas generator (element 135, also labeled as 134 in Fig. 1) and a chamber (element 139) at the other side of the piston.
Regarding claim 4: wherein the piston is movable in the second element (element 141 in Fig. 1, 3; ¶39).
Regarding claim 5: wherein the second element comprises a load absorbing element configured to absorb loads of the piston when abutting the first element (element 112 in Fig. 1).
Regarding claim 6: wherein the piston comprises vent holes for pressure equalization during transfer to space vacuum (elements 132a, 132b in Fig. 1).
Regarding claim 7: wherein the gas generator comprises a pressure regulating component configured to regulate a flow of generated gas towards the second element (¶38; magnitude of force controlled by changing a cross-sectional area of the cylinder portion and thus the amount of gas).
Regarding claim 8: wherein the first element extends up to the piston in the connected condition (length of element 3 extends to element 141).
Regarding claim 9: wherein the piston comprises a protrusion configured to engage the first element (element 141 in Fig. 1, 3; ¶39).

Regarding claim 14, Lee teaches wherein the second element comprises a second element container configured to receive the first element and a second element lid for closing the second element container to form the second element (element 130 in Fig. 1 serves as a container and the left side wall partition of element 142 serves as a lid/cover).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee with the invention of Aston in order to provide a seal for the gas pressure and prevent pressure leakage.

Lee further teaches:
Regarding claim 15: wherein the second element lid comprises the gas generator (element 135, also labeled as 134 in Fig. 1, 3).

Regarding claim 16: Aston teaches a method for the assembly of a coupling unit for detachable coupling (element 20 in Fig. 1-2; coupling mechanism) of two parts of a spacecraft (dual manifested spacecraft in Fig. 1-2) comprising the steps of: fixedly connecting the first element to a first part of the spacecraft (element 38 connected to element 18 in Fig. 1-2); fixedly connecting the second element to a second part of the spacecraft (element 46 connected to element 16 in Fig. 1-2).
Aston teaches the method of claim 16 but does not explicitly teach:
inserting a first element in a bore of a second element container; fixedly connecting the first element to the second element container via at least one breakable element; mounting a gas generator on a second element lid; fixedly connecting the second element lid to the second element container.
Lee teaches:
inserting a first element (element 2 in element 3 in Fig. 1) in a bore of a second element container (element 130 in Fig. 1); fixedly connecting the first element to the second element container via at least one breakable element (¶37; element 113 in Fig. 1); mounting a gas generator on a second element lid (element 135, also labeled as 134 in Fig. 1, 3; ¶34); fixedly connecting the second element lid to the second element container (element 130 in Fig. 1 serves as a container and the left side wall partition of element 142 serves as a lid/cover).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee in using a breakable fixation element with the coupling unit and invention of Aston in order to safely separate the two part of the spacecraft without vibration or damage when breaking and provide a secure connection and seal for the gas pressure and prevent pressure leakage

Regarding claim 17, Lee teaches further comprising mounting a piston inside the second element container (element 141 in Fig. 1; ¶38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee with the invention of Aston in order to provide reliability in facilitating the transfer of pressure to the appropriate place.

Lee further teaches:
Regarding claim 18: further comprising mounting a dampening element inside the second element container wherein the dampening element is configured to absorb loads from the piston (element 112 in Fig. 1).

Regarding claim 19: Aston teaches a spacecraft (element 20 in Fig. 1-2) comprising a first part (element 16 in Fig. 1-2) and a second part (element 18 in Fig. 1-2) coupled by one or more coupling units according to claim 1 (element 20 in element Fig. 1-2; coupling mechanism; see citations for rejection of claim 1).

Regarding claim 20: Aston teaches a coupling unit for detachable coupling two parts of a spacecraft (dual manifested spacecraft in Fig. 1-2), the coupling unit connecting the two parts of the spacecraft in a connected condition (element 20 in Fig. 1-2; coupling mechanism) and the coupling unit distancing the two parts of the spacecraft, when the coupling unit is in a detached position (see Figure 4 when detached/uncoupled), wherein the coupling unit comprises a first element (element 38 connected to element 18 in Fig. 1-2) and a second element engaged to each other in the connected condition (element 46 connected to element 16 in Fig. 1-2).
Aston teaches the coupling unit of claim 20 but does not explicitly teach:
with the second element comprising a gas generator for generating gas under pressure to detach the first and the second element to bring them in the detached position, thereby distancing the first element and the second element from each other.
Lee teaches:
with the second element comprising a gas generator (element 135, also labeled as 134 in Fig. 1, 3; ¶34) for generating gas under pressure to detach the first and the second element to bring them in the detached position, thereby distancing the first element and the second element from each other (¶37; pressure from gas cuts off the bolts of element 113 and separates element 100 from element 1 (and elements 2, 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee in using a breakable fixation element with the coupling unit and invention of Aston in order to safely separate the two part of the spacecraft without vibration or damage.

Regarding claim 21: Aston teaches a spacecraft (dual manifested spacecraft in Fig. 1-2) coupling system (element 20 in Fig. 1-2; device fixing unit) comprising: a first element configured for fixed connection to a first part of the spacecraft (element 38 connected to element 18 in Fig. 1-2); and a second element, configured for fixed connection to a second part of the spacecraft (element 46 connected to element 16 in Fig. 1-2). 
Aston teaches the spacecraft of claim 21 but does not explicitly teach:
including a gas generator configured to generate gas inside of at least the first element or second element sufficient to unfix a fixation element and push the first element outside of the second element.
Lee teaches:
including a gas generator (element 135, also labeled as 134 in Fig. 1, 3; ¶34) configured to generate gas inside of at least the first element or second element sufficient to unfix a fixation element (¶37; element 113 in Fig. 1) and push the first element outside of the second element (¶37; pressure from gas cuts off the bolts of element 113 and separates element 100 from element 1 (and elements 2, 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee in using a breakable fixation element with the coupling unit and invention of Aston in order to safely separate the two part of the spacecraft without vibration or damage.

Regarding claim 22, Lee teaches including a piston (element 141 in Fig. 1) configured to: a) transfer pressure generated by the gas (¶36) and b) cause the fixation element to become unfixed as a result of the transfer of pressure (¶37; element 113 in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee with the invention of Aston in order to provide reliability in facilitating the transfer of pressure to the appropriate place in breaking the fixation element.

Regarding claim 23: Aston teaches a spacecraft (dual manifested spacecraft in Fig. 1-2) coupling system (element 20 in Fig. 1) comprising a detachable coupling connecting first and second parts of the spacecraft in a connected state (element 20 in Fig. 1-2; coupling mechanism) and distancing the first and second parts of the spacecraft in a disconnected state (see Figure 3 after detached), wherein the detachable coupling comprises a first element (element 38 connected to element 18 in Fig. 1-2) and a second element configured to be engaged to each other in the connected state (element 46 connected to element 16 in Fig. 1-2).
Aston teaches the spacecraft of claim 23 but does not explicitly teach:
with the second element comprising a gas generator for generating gas having a pressure to detach the first and the second element to and for distancing the first element and the second element from each other in the disconnected state.
Lee teaches:
with the second element comprising a gas generator for generating gas (element 135, also labeled as 134 in Fig. 1, 3; ¶34) having a pressure to detach the first and the second element to and for distancing the first element and the second element from each other in the disconnected state (¶37; pressure from gas cuts off the bolts of element 113 and separates element 100 from element 1 (and elements 2, 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee in using a breakable fixation element with the coupling unit and invention of Aston in order to safely separate the two part of the spacecraft without vibration or damage.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aston et al (US 2013/0327895) in view of Lee et al (US 2011/0048267) and further in view of Dryden (US 3,333,788).
Aston in view of Lee teaches the unit of claim 1 but does not explicitly teach:
wherein the first element comprises a strut.
Dryden teaches:
Regarding claim 10: wherein the first element comprises a strut (element 12 in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Andrews with the invention of Aston in order to safely guide and provide efficient means for detachment.

Dryden further teaches:
Regarding claim 11: wherein the strut is configured to be engaged inside of the second element (element 12 in element 6 in Fig. 3) by extending through a bore of the second element (Fig. 3).
Regarding claim 12: wherein the strut is in connected condition fixedly connected to the second element via at least one breakable fixation element (col 3, ln 69-75).
Regarding claim 13: wherein the strut is configured to guide the first element with respect to the second element after the at least one breakable fixation element is broken (col 3, ln 64-75; guides the bodies during separation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gibb (US 2017/0305578) teaches a single-point release mechanism for a spacecraft deploy objects such as solar panels after being in a stowed position. Humiston et al (US 5,400,713) teaches a stage separation and thrust reduction apparatus. Trabandt et al (US 7,837,154) teaches a deceleration structure for a spacecraft that uses compression struts for a connected means of panels in a heat shield.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEREMY A DELOZIER/Examiner, Art Unit 2857                                                                                                                                                                                             
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864